Cateon, Ch. J.
delivered the opinion of the court.
In this case an appeal was prayed from the justice to the circuit court in fact, as appears from the condition of the appeal bond; but the proceeding returned did not show to what court the appeal was prayed and grant-' ed: it is in these words, “An appeal prayed and granted, 25th January 1831.” In the circuit court, to which the papers were returned, leave was asked to amend, but refused by the court, and the appeal dismissed for want of jurisdiction.
The act of 1821, ch. 21, allows of such amendments^ and contemplated the curing such defects as this, where there is any thing to amend by, so that the court may not be imposed upon. The appeal bond furnishes evidence to amend by; the entry granting the appeal being merely informal, although, as heretofore adjudged by this court, the statute does not authorize an entry of an appeal where no entry had been made allowing it *312by the justice, and the only evidence that it had been prayed and granted, was the recital in the condition of the appeal bond. Here the appeal was allowed in the form usual when appeals only lay to the county court; the entry not telling us to what court the appeal was prayed, the recital in the bond may be resorted to for the purpose of showing the fact.
It is insisted, however, that the act of 1831 only in terms applies to appeals filed in the county court. It is equally applicable to similar cases in the circuit courts. The judgment will be reversed, and the cause remanded.
Judgment reversed.